Citation Nr: 1639436	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-40 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include claimed as secondary to service-connected sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2011 rating decisions issued by the RO. The Board remanded the appeal in March 2014 for further development of the record.

The Veteran testified at a Board hearing held at the RO in December 2012 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

Remand is necessary to ensure compliance with the Board's March 2014 remand directives. Stegall v. West, 11 Vet. App. 268   (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2014 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the etiology of his sleep apnea, to include whether the disability onset during active service or was secondarily related to the Veteran's service-connected sinusitis and rhinitis. In the July 2014 report of VA examination, the examiner concluded that it was highly unlikely that the Veteran's sleep apnea onset in service (direct service connection) and far less likely than not that the sleep apnea was caused by the Veteran's service-connected sinusitis and rhinitis (sinus condition). However, the examiner failed to expressly state whether the Veteran's sleep apnea was aggravated by the service-connected sinusitis and rhinitis. See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). Remand is required to obtain an addendum opinion.    

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the physician who conducted the July 2014 VA examination or other qualified clinician, to determine the nature and likely etiology of the claimed sleep apnea. The claims file should be made available to the physician for review. 

The physician (or other qualified clinician) should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the physician (or other qualified clinician) should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran's current sleep apnea was AGGRAVATED (permanent worsening) by service-connected sinusitis and rhinitis.

If aggravation of any sleep apnea by service-connected sinusitis and rhinitis is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*December 1984 service treatment record that documents the Veteran's complaint of difficulty in breathing due to stuffy nose. VBMS Entry March 26, 2014, p. 36/47.

*March 1992 service treatment record that documents the Veteran's complaint of congestion and difficulty upon respiration. He reported that he had a tired feeling and history of allergies. Assessment was congestion, seasonal allergies/rhinitis. VBMS Entry March 26, 2014, p. 17/71.

*June 2008 VA sleep study that documents the diagnosis of obstructive sleep apnea and idiopathic central sleep apnea. VBMS Entry January 20, 2010, p. 5/17.

*The March 2011 report of VA examination that reflects the physician's opinion, that the Veteran's sinusitis and rhinitis does not cause his sleep apnea. VBMS Entry March 18, 2011.

*The July 2014 report of VA examination that reflects the physician's opinion, in pertinent part, that it is far less likely than not that the Veteran's sleep apnea was caused by his sinus condition. VBMS Entry July 8, 2014

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




